DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               LESLEY FOSTER and RONALD FOSTER,
                           Appellants,

                                    v.

 PNC BANK, NATIONAL ASSOCIATION AS SUCCESSOR BY MERGER
    TO NATIONAL CITY BANK, AS SUCCESSOR BY MERGER TO
               NATIONAL CITY MORTGAGE CO.,
                         Appellee.

                              No. 4D16-3284

                         [December 21, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. 10-48207
CACE 11.

  Catherine A. Riggins, Miami, for appellant.

   N. Mark New, II and William L. Grimsley of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.